Case 1:20-cv-24562-JAL Document 17 Entered on FLSD Docket 01/28/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                  CASE NO. 1:20-CV-24562-JAL

 AISHA PETERSEN,

        Plaintiff,

 vs.

 1-800-FLOWERS.COM, INC.

        Defendant.
                                        /


                     JOINT MOTION FOR ENTRY OF CONSENT DECREE

        Plaintiff, AISHA PETERSEN (“Plaintiff”), and Defendant, 1-800-FLOWERS, INC.

 (“Defendant”), by and through their undersigned counsel, jointly move for entry of a consent

 decree, and in support, state as follows:

 I.     Background

        Plaintiff asserts a single claim in this action for alleged barriers to access under Title III of

 the ADA. Since the inception of this case, both Plaintiff and Defendant have had the opportunity

 to assess the App.

        To avoid continued litigation, to provide the parties with some degree of certainty as to

 what steps Defendant should take to increase accessibility of the App given the various changing

 standards, and to provide an effective mechanism for addressing any maintenance issues that may

 arise without the need for future litigation, the parties request entry of the consent decree attached

 hereto as Exhibit A.
Case 1:20-cv-24562-JAL Document 17 Entered on FLSD Docket 01/28/2021 Page 2 of 4

                                                                  CASE NO. 1:20-CV-24562-JAL


        If approved and entered by the Court, the proposed consent decree provides clear directives

 as to what compliance measures are required. This, in turn, furthers the purposes of the ADA (by

 providing barrier removal) while avoiding unnecessary litigation. The parties have separately

 resolved the issue of attorneys and expert fees and costs.

        As an alternative to entry of the consent decree, the parties request that the court approve

 the proposed remedial plan as a condition of the dismissal of this matter.

        Both parties were represented by counsel in the development of this plan, and both parties

 had the opportunity to evaluate the accessibility-related issues on the App. The remediation plan,

 which is below, represents a good faith determination of the steps needed to make the App more

 usable and informative to disabled patrons. The following courts within the Southern District of

 Florida are a sampling of courts which have approved and adopted nearly identical consent

 decrees, having found that that the proposed remediation plan is appropriate and proper under the

 ADA: 19-CV-80529 DMM, 19-cv-22390-FAM, 19-CV-61969-RS 19-80841-RS, 19-CV-60259-

 DPG, 18-CV-25197, 19-CV-60428-BB, 17-CV-61265-BB, 18-CV-80467-BB, 19-CIV-61254-

 RAR, 19-CV-61582-MGC. Entry of the proposed consent decree not only offers a fair, reasonable,

 and appropriate resolution to the Plaintiff, but it also avoids unnecessary and duplicative copycat

 lawsuits alleging the same barriers to website access being corrected through the proposed consent

 decree. Haynes v. Outback Steakhouse of Fla., No. 0:17-CV-60851-MIDDLEBROOKS, 2017

 U.S. Dist. LEXIS 189924 (S.D. Fla. Aug. 17, 2017) (prior judgment in Title III web access case

 moots second case); Envtl. Conservation Org. v. City of Dall., 529 F.3d 519 (5th Cir. 2008) (in

 cases like this one, where only injunctive relief is available, consent decree in prior case moots

 second case). In this way, the proposed consent decree also furthers the important goal of judicial




                                                  2
Case 1:20-cv-24562-JAL Document 17 Entered on FLSD Docket 01/28/2021 Page 3 of 4

                                                                 CASE NO. 1:20-CV-24562-JAL


 economy and the purposes of the Federal Rules of Civil Procedure as set forth in Fed. R. Civ. P.

 1.

 II.    The Proposed Remediation Plan

        The parties propose that, within the next 24 months, Defendant will engage in the following

 multi-step accessibility plan:

        a.      Within twelve (12) months from the Effective Date, Defendant shall include an

                Accessibility Notice on its App and Website, providing contact information

                disabled patrons or users may use to obtain information or services they require

                from Defendant or the App.

        b.      Within thirty (30) months of the Effective Date, the Defendant shall use

                Reasonable Efforts to ensure that the App substantially conforms to the Web

                Content Accessibility Guidelines 2.1, using the Level AA Success Criteria

                (“WCAG 2.1 AA”), or to any other standard subsequently advanced to W3C

                Recommendation or established by law or regulation, in such a manner so that

                the App will be accessible to persons with disabilities as set forth herein. Once

                the App is brought up to this standard, Defendant shall also use Reasonable

                Efforts to maintain the App according to the standard set forth in this Paragraph

                both during and subsequent to the thirty (30) month period set forth in this

                Paragraph.

        c.      Defendant shall not be responsible for ensuring that third party content or plug-

                ins that are not owned by Defendant, but are otherwise located on the App or

                linked to/from the App, are accessible or otherwise substantially conform to




                                                 3
Case 1:20-cv-24562-JAL Document 17 Entered on FLSD Docket 01/28/2021 Page 4 of 4

                                                                   CASE NO. 1:20-CV-24562-JAL


                WCAG 2.1 AA or any other standard subsequently advanced to W3C

                Recommendation or established by law or regulation.

        d.      Defendant shall use Reasonable Efforts to facilitate the App’s operability with

                Apple’s screen reader software. The remediation specified above shall be

                sufficient to ensure the App’s operability with Apple’s screen reader software.

        The Parties, through their attorneys, voluntarily agreed to the terms of their settlement and

 remediation plan during negotiations. All Parties were counseled and represented by their

 respective attorneys and any relevant experts they sought to confer with, and they believe it is

 reasonable and appropriate.

 III.   Conclusion

        The Parties jointly request that this Court approve the Parties’ remediation plan and request

 that the Court enter a consent decree, as attached hereto, adopting and ordering the implementation

 of the remediation plan.

 Respectfully submitted,

 By: s/Acacia Barros                             By: s/Edwin Cruz
  Acacia Barros, Esq. (106277)                     Mendy Halberstam, Esq. (68999)
  ACACIA BARROS, P.A.                              E-mail: mendy.halberstam@jacksonlewis.com
  E-mail: ab@barroslawfirm.com                     Edwin Cruz, Esq. (55579)
  11120 N. Kendall Drive, Suite 201                E-mail:edwin.cruz@jacksonlewis.com
  Miami, FL 33176                                  JACKSON LEWIS P.C.
  Telephone: (305) 639-8381                        One Biscayne Tower
                                                   2 South Biscayne Boulevard, Suite 3500
  Counsel for Plaintiff                            Miami, FL 33131
                                                   Telephone: (305) 577-7600

                                                      Counsel for Defendant
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 28, 2021, I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF.

                                                        s/Edwin Cruz
                                                        Edwin Cruz, Esq.


                                                  4
